Citation Nr: 0532562	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative dementia with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for PTSD and primary 
degenerative dementia with depression.

To support his claims, the veteran testified at a July 2005 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board at the RO.  The transcript of that proceeding is of 
record.

Unfortunately, further development is required regarding the 
veteran's petition to reopen his claim of entitlement to 
service connection for primary degenerative dementia with 
depression before actually deciding the appeal.  So, for the 
reasons explained below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim to for service connection for PTSD, 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of his appeal has been 
obtained.

2.  In a June 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran timely filed a notice of disagreement (NOD) 
but did not perfect his appeal by timely filing a substantive 
appeal.

3.  The RO in February 1998 determined that no new and 
material evidence had been filed to reopen the claim for 
service connection for PTSD; no appeal of that decision was 
made and the decision is final.

4.  The evidence submitted since that February 1998 rating 
decision is cumulative of evidence already of record and does 
not provide the facts necessary to substantiate this claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
October 2002 explaining the type of evidence required to 
substantiate his petition to reopen his previously denied 
claim of entitlement to service connection for PTSD.  The 
letter also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letter nonetheless explained that he should identify 
and/or submit any supporting evidence.  And, in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.   Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984). The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in October 2002 - prior to the RO's initial adjudication of 
his petition to reopen his previously denied claim for 
service connection of PTSD in September 2003.  So this 
complied with the requirement that notice must precede the 
initial RO adjudication.  The October 2002 VCAA notice also 
provided the veteran with ample opportunity to respond before 
his appeal was certified to the Board.  In addition, he was 
provided a hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board.  And, he has not otherwise indicated he 
has any additional relevant evidence to submit or which needs 
to be obtained.  So under these circumstances, the Board 
finds that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Records show the veteran's claim for service connection for 
PTSD was first considered and denied by the RO in a June 1988 
rating decision.  The claim originally was denied on the 
basis that the veteran's PTSD was not shown to have been 
incurred or aggravated during service by the evidence of 
record.  In denying the claim, the RO relied on information 
contained in the veteran's service medical records, VA 
medical records, private medical records, and a VA 
examination report.  The veteran's service medical records 
showed that the veteran denied experiencing depression and 
nervous trouble at entrance into service, and denied 
experiencing depression, but reported experiencing nervous 
trouble at separation.  But, at entrance and at separation, 
his psychiatric evaluation was normal.  Service medical 
records likewise contain no references to a head injury, 
including a fractured jaw, during service, and the veteran 
denied a history of head injury at separation.  

The veteran's VA medical records showed a hospitalization in 
1987 for excessive yelling and spanking of his children, as 
well as unemployment for 3 years.  Psychological testing was 
requested, but the veteran left the hospital before it could 
be completed.  A diagnosis of borderline personality disorder 
was made.

Upon VA examination in January 1988, the veteran did not 
describe any personality problems or problems in his 
interpersonal relationships.  He was admitted to a VA 
facility for observation and evaluation in February 1988, as 
the examiner could not make a diagnosis without further 
testing.  He described a history of nervous problems and 
memory deficit since his service and reported having 
nightmares due to experiences during his service, which he 
described for the examining provider.  These included his 
efforts to assist in controlling race riots, during which he 
sustained a broken jaw, and also witnessing the deaths of a 
woman and her child when they jumped from a hotel during a 
fire.  The diagnosis was PTSD, but an associated mental 
status examination report showed an impression of chronic 
generalized anxiety disorder, rule-out PTSD and rule-out 
remote head trauma or organic syndrome.  Hospital records do 
reflect that the veteran underwent a PTSD evaluation by the 
psychology service and was found not to meet the criteria 
then required for a diagnosis of PTSD.  These records contain 
no references to the veteran's reported marriage to a Korean 
woman during service.

Private medical records dated in 1987 and 1988 indicated that 
the veteran had a long history of short attention span and 
bursts of temper and personality changes following service, 
requiring treatment with mild tranquilizers.  Another report 
showed that an initial diagnosis of dysthymic disorder was 
subsequently changed to primary degenerative dementia with 
depression, although the psychological evaluator indicated 
that the veteran's correct diagnosis was unknown.  The 
evaluator also indicated that most of the veteran's 
symptomatology appeared to point to a psychotic process.  
And, an associated report shows that the veteran had 
delusions about his experienced during his service in Korea.  

In April 1988 B. Ginnett, M.D., wrote that the veteran had a 
change in his personality since coming back from service, for 
which he was treated with mild tranquilizers on several 
occasions.  

Received in May 1988 was a lengthy statement from the veteran 
described his alleged stressors during service, to include 
witnessing a Christmas Day fire at the "JoSan" or "Josan" 
Hotel.  He stated that he watched hundreds of people die.  
Another stressor involved a number of violent race riots, 
during which he sustained physical injuries.

The rating decision also noted that the veteran's service 
personnel records showed that he served in Korea from 
February 1971 to March 1972, and that his military 
occupational specialty was a lineman, although his military 
education included field wireman, lineman, wheeled vehicle 
mechanic, and wrecker operator.  

The veteran timely filed a notice of disagreement to the June 
1988 rating decision and was provided with a statement of the 
case.  Although notified of the need to perfect his appeal, 
he did not file a substantive appeal and the June 1988 rating 
decision became final.  

Thereafter, the veteran attempted to reopen his claim for 
service connection for PTSD.  Evidence submitted in support 
of this claim included records from the Arkansas Department 
of Human Services showing that the veteran was hospitalized 
1997.  The discharge summary shows that his diagnoses were 
persecutory-type delusional disorder and chronic, delayed 
onset PTSD at admission, changed to persecutory-type 
delusional disorder at discharge.

By rating decision in February 1998, the veteran was advised 
that no new and material evidence had been submitted to 
reopen his claim for service connection.  No timely notice of 
disagreement was filed, and that decision became final.

The veteran filed his current petition to reopen this 
previously denied claim in March 2002.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the September 2003 decision being appealed, 
the RO found that the evidence received since the prior 
denial was new, but still not material, as the VA medical 
records submitted in support of the claim did not show the 
veteran's PTSD was incurred or aggravated during service.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the SOC was mailed or within one 
year from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
following the February 1998 RO rating decision.  So that 
rating decision is final and binding on him based on the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
there is new and material evidence since that decision, the 
claim must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's June 1988 rating decision consists of 
private medical records, VA medical records, a report from 
the Department of the Army U.S. Armed Services Center for 
Unit Records Research (USASCURR), several lay statements, and 
a transcript of the veteran's testimony before the 
undersigned VLJ.

Records from the Arkansas Department of Human Services show 
that the veteran was hospitalized in 1996; at discharge the 
diagnoses were noted to be rule-out psychosis and rule-out 
delusional disorder at admission, changed to persecutory-type 
delusional disorder and chronic, delayed onset PTSD at 
discharge.  

VA medical records dated January 1987 through June 2002 have 
been associated with his claims file.  A January 1988 neuro-
psychiatric evaluation, a February 1988 discharge summary, 
and associated reports, are duplicative of evidence already 
of record.  A November 1993 discharge summary shows diagnoses 
of an acute inferior myocardial infarction and stable PTSD, 
although there was no indication a mental status evaluation 
was conducted at that time.  A June 1995 discharge summary 
shows a diagnosis of paranoid schizophrenia.  March 1994 
records show that the veteran had a history of PTSD and that 
there was no evidence of a thought disorder or psychosis upon 
examination.  April 1994 and March 1996 treatment notes show 
assessments of PTSD.  A January 2002 primary care report 
indicates a history of PTSD versus paranoid schizophrenia.  
An associated psychological assessment report states that the 
veteran had a history of paranoid schizophrenia, a history of 
PTSD, and rule-out personality disorder, not otherwise 
specified.

Records from the South Arkansas Regional Health Center, dated 
February 1988 to January 1998, included a duplicate copy of a 
February 1988 intake screening report.  An undated progress 
note indicates that the impression of the veteran at his 
admission to the Arkansas State Hospital was adjustment 
disorder, with mixed emotional features, and rule-out organic 
personality disorder.  In a June 1990 note, it was indicated 
that the diagnosis of PTSD was apparently based on the death 
of the veteran's Korean wife and 2 month old son.  A June 
1993 progress note indicates that the veteran had a history 
of dysthymia, generalized anxiety disorder, and mixed 
personality disorder.  Following an evaluation, the diagnoses 
were mixed personality disorder, generalized anxiety, and 
paranoid schizophrenia.

Records from Southwest Arkansas Counseling and Mental Health 
Center, Inc., dated December 1997 and January 1999, indicate 
that the veteran received individual psychological 
evaluations.  According to the December 1997 intake report, 
the veteran's first psychiatric hospitalization was in 1987 
and he had a history of being diagnosed with a 
schizoaffective disorder, a delusional disorder, and PTSD.  
At this time, the veteran reported that his Korean wife had 
died in a fie.  The impressions were delusional disorder, 
persecutory type; PTSD, chronic with delayed onset; and 
schizoaffective disorder.  However, an associated psychiatric 
evaluation indicates that there was no evidence of psychosis 
or mood instability, and that the diagnoses were delusional 
disorder and PTSD, by history only, as there was no evidence 
of PTSD at the mental status examination.  The January 1999 
report indicated that a more in-depth evaluation showed 
schizoid personality disorder, anti-social personality 
disorder, and delusional disorder, by history.  

Medication data sheets from the Southwest Arkansas Counseling 
and Mental Health Center, Inc. were submitted on the 
veteran's behalf in November 2002.

A July 2003 letter from USASCURR indicates that the veteran 
provided insufficient stressor information (i.e., dates, 
names, and specific locations) to permit a stressor 
verification regarding the veteran's claim of PTSD.  The 
USASCURR report also noted that incidents involving civilians 
or civilian establishments, unless officially reported and 
documented, are not normally found in combat records.

In October and December 2003, the veteran submitted 
statements alleging that he was a spy during his military 
service and that he took part in a meeting on Christmas Day 
in Seoul, Korea, and that while he was at that meeting, his 
wife and daughter died in a fire at a hotel there.  He also 
alleged that he worked in the Korean mafia and was involved 
in the Watergate and Whitewater scandals.  He asserted that 
he began having nightmares and flashbacks during his service, 
and that he sought psychological treatment then, but was told 
to seek treatment upon his return to the U.S.

The transcript of the veteran's testimony before the 
undersigned VLJ in July 2005 is also of record.  The veteran 
testified that, during his military service, he was a spy in 
Korea and that he married a Korean woman while he was 
stationed there.  He also testified that he was to attend a 
meeting in a hotel in Korea on Christmas Day, but that, on 
that day, his wife and daughter were killed in a fire there.  
He stated that he witnessed the Korean president being shot 
to death and that he witnessed "race riots."  The veteran 
indicated that the race riots involved 300 African Americans 
and 200 Caucasians, and that he was hit on the head and 
kicked in the ribs during the fighting.  He also stated that 
he sought treatment from a psychiatrist while in Seoul, but 
that he was told to seek treatment when he returned to the 
United States.  He indicated that he sought treatment during 
his service at Fort Lewis and after his service, in 1974, in 
Shreveport, Louisiana.  The veteran asserted that some of his 
medical records from service disappeared.  He also asserted 
that the military did not know he was married, as he did not 
seek permission from his commanding officer to get married, 
he married her in a Buddhist ceremony, and he did not get 
additional pay for her.  

Following the hearing, the record was held open to allow for 
the submission of up-to-date records.  The records were 
received and a waiver of RO review was executed.  These 
include VA medical records dated February 2004 through May 
2005 showing that the veteran reported a history of PTSD and 
paranoid schizophrenia, and that he received group therapy.  

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although significant portions of the veteran's VA medical 
records, private medical records, the lay statements 
submitted on his behalf, as well as the transcript of his 
hearing testimony, are new, in that they were not previously 
of record, these documents are not material because they do 
not address the fundamental basis of the RO's June 1988 
denial - that the veteran's PTSD was not shown to have been 
incurred or aggravated during his active military service.  
The records submitted by him during the years since that 1988 
decision only refer to the evaluation and treatment, i.e., 
the current diagnosis and severity, of his psychiatric 
disorders, including PTSD.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  In 
short, these medical records, and the transcript of the 
veteran's hearing testimony, do not show a causal 
relationship between his service in the military and any 
current symptomatology or diagnoses related to his PTSD.  
Indeed, many of the veteran's medical records suggest that 
the veteran may not actually have PTSD.  And, the report from 
USASCURR indicates that the veteran still had not provided 
specific enough information to confirm the stressors that he 
alleges he was exposed to during his military service.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993). 

In this regard, the Board notes that it is a matter of 
historical fact that on the morning of December 25, 1971 
there was a massive fire at the Taeyongak Hotel, in Seoul, 
Korea, in which more than 150 people were killed and the 
hotel itself destroyed.  Although the veteran was stationed 
in Korea during this time, there is simply no evidence which 
places him at the hotel, other than his statements.  It is of 
particular interest that his allegations concerning his 
witnessing this event have changed during the years, from 
merely assisting in the firefighting to being at the hotel 
for a meeting and then witnessing the deaths of his alleged 
Korean wife and son.  While the veteran's testimony has been 
carefully considered, the Board is constrained to point out 
that his stressors, including his assertion of being injured 
while helping to control race riots, remain unsubstantiated 
by reliable evidence.

The Board is mindful of the veteran's arguments that he is 
entitled to service connection because, although diagnosed 
with PTSD after his service, he reported experiencing nervous 
trouble at his discharge from service and alleged exposure to 
traumatic events during his service, thus perhaps suggesting 
that his PTSD was incurred during his service.  But there is 
no such evidence of psychiatric treatment during service, or 
immediately thereafter, and merely reiterating previously 
made arguments, without independent verification of this, is 
insufficient grounds to reopen the claim.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for PTSD.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.


REMAND

The veteran was not properly advised of the changes brought 
about by the VCAA regarding his petition to reopen his 
previously denied claim of entitlement to service connection 
for primary degenerative dementia with depression.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2005).  The 
October 2002 letter contained an explanation of the evidence 
necessary to reopen his previously denied claim of 
entitlement to service connection for PTSD and a partial 
explanation of the evidence necessary to substantiate a claim 
of entitlement to service connection for primary degenerative 
dementia with depression.  But, the RO failed to provide an 
explanation of the information and evidence necessary to 
substantiate a petition to reopen a previously denied claim 
for degenerative dementia with depression.  This, again, is 
the threshold preliminary determination concerning this 
claim.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide the case.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).

And, while the Board acknowledges that the RO attempted to 
correct this procedural deficiency in December 2002, as shown 
by the Report of Contact, the Board points out that it is 
unclear whether, at that time, the RO made the veteran aware 
of the new regulations redefine what constitutes "new and 
material evidence" and clarified the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As 
the current claim was filed after this date, the new version 
of the regulation is applicable in this case.

Likewise, the Board notes that new duty to assist 
requirements for claimants trying to reopen a finally decided 
claim were promulgated, see 38 C.F.R. § 3.159(c)(1)-(3) 
(2005), and apply to the veteran's claim to reopen.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  The Board cannot correct this 
procedural due process defect; rather, the RO must.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his previously 
denied claim of entitlement to service 
connection for primary degenerative 
dementia with depression; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to this claim.  
(Note:  the VCAA letter sent in October 
2002 is insufficient because it did not 
address this claim).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

*In addition, the RO should 
contemporaneously provide the veteran 
with written notice of the amended 
version of 38 C.F.R. § 3.156(a) (2005) - 
which concerns all petitions to reopen 
that, as here, were filed on or after 
August 29, 2001.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his petition to reopen.  
The RO should then obtain any referenced 
records and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted, send him and his representative 
a supplemental statement of the case and 
give them time to respond before 
returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


